Citation Nr: 1445872	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  10-14 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent prior to April 2, 2010 and greater than 70 percent thereafter for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 1, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to April 1970.  This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for PTSD and assigned a 50 percent initial rating, effective from February 25, 2008.  A July 2010 rating decision granted a 70 percent rating for PTSD, effective April 2, 2010.

The Veteran presented testimony at a Travel Board hearing in March 2011 before the undersigned Veterans Law Judge (VLJ), and a transcript of the hearing is of record.

In July 2011, the Board of Veterans' Appeals (Board) remanded the issues of entitlement to an initial rating greater than 50 percent prior to April 2, 2010 and greater than 70 percent thereafter for PTSD and entitlement to TDIU to the RO to obtain additional treatment records and a current evaluation of the Veteran's PTSD.  

Additional VA treatment reports were subsequently added to the record.  A VA psychiatric evaluation was conducted in August 2011.  A December 2011 rating decision granted TDIU, effective September 1, 2011.  Consequently, there has been substantial compliance with the July 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

Although it was contended on behalf of the Veteran in September 2014 that a Supplemental Statement of the Case had not been issued since the July 2011 Board remand outlining the reasons and bases for the continued denial of the benefits sought, a Supplemental Statement of the Case addressing the increased rating issues on appeal was issued in December 2011.

The issues of entitlement to service connection for neck and back arthritis and for hypertension have been raised on behalf of the Veteran in September 2014, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  Prior to April 2, 2010, the Veteran's PTSD has resulted in occupational and social impairment with reduced reliability and productivity; it has not resulted in symptomatology indicative of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  Since April 2, 2010, the Veteran's PTSD has been shown to be manifested by symptoms such as depression, irritability/anger, insomnia, flashbacks, nightmares, and suicidal ideation, productive of functional impairment comparable to social and occupational impairment with deficiencies in most areas, without demonstration by competent medical, or competent and credible lay evidence, that such manifestations approximate total occupational and social impairment due to psychiatric symptomatology at any time during the rating period on appeal.  

3.  The Veteran was working full time prior to September 1, 2011.   


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation of 50 percent prior to April 2, 2010 for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2009).  
2.  The criteria for the assignment of an initial evaluation of 70 percent beginning April 2, 2010 for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).  

3.  The criteria for the assignment of a TDIU prior to September 1, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 3.340, 3.341, 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in March 2008, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  Service connection was subsequently granted for PTSD by rating decision in May 2009.  The RO sent the Veteran a letter in April 2011, prior to adjudication, which informed him of the requirements needed to establish entitlement to TDIU.

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until the March 2010 Statement of the Case, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claim on appeal.

The March 2008 letter informed the Veteran of what evidence and information he was responsible for, and the evidence that was considered VA's responsibility.  In compliance with the duty to notify, the Veteran was informed in the March 2008 letter of the criteria for assignment of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159, see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Pertinent VA evaluations of the Veteran's service-connected PTSD were obtained in April 2009, May 2011, and August 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they provide the symptomatology of the disability at issue.  The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including as his March 2011 travel board hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill the same duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the March 2011 travel board hearing, the Veteran's representative, The American Legion, and the undersigned VLJ asked the Veteran questions about his PTSD disability.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  The VLJ and the Veteran's representative also solicited information to identify any outstanding relevant evidence.  The case was subsequently remanded for additional development.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claims

Increased Rating Claim

The Veteran has contended, including at his March 2011 hearing, that his PTSD is more severe than currently rated.

As noted above, service connection has been established for PTSD, with a 50 percent initial rating assigned effective from February 25, 2008, the date of claim, and a 70 percent rating effective from April 2, 2010.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the Veteran is appealing the initial assignment of a disability rating, as in this case, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Under the rating schedule, a 50 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation for psychiatric disability is assignable with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 31 to 40 involves some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  

A GAF of 71 to 80 is assigned when symptoms, if present, are transient and are expected reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), with no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

VA treatment records for April 2008 reveal that the Veteran was oriented with good hygiene.  His affect was flat.  His thoughts were logical.  There were no delusions or hallucinations and no suicidal or homicidal ideation.  The impressions were of symptoms consistent with PTSD and a recurrent depressive disorder.  The GAF score was 55.

The Veteran reported on VA evaluation in April 2009 that he had had 5-6 flashbacks a year for many years, as well as insomnia and nightmares.  On mental status evaluation, the Veteran was oriented, appropriately dressed and groomed, and his judgment and insight appeared intact.  He did not have any obsessive or ritualistic behavior, and he denied delusions and hallucinations.  His affect was blunted; he evidenced symptoms consistent with panic attacks; and he had insomnia.  PTSD was diagnosed, and the GAF score was 55.  The examiner noted that the Veteran had moderate symptoms and mild to moderate difficulty in social and occupational functioning.  According to the examiner, the Veteran did not present with symptoms of depression of sufficient severity to warrant a diagnosis of major depression, as his mood disturbances were within the range of those expected for an individual with PTSD.  He had had problems related to his ability to engage in social activities due to his symptoms, such as diminished interest, anxiety, distractibility, and fatigue.

VA treatment records for January 2010 reveal a GAF score of 69.  It was reported on April 2, 2010 that the Veteran was beginning to feel repressed memories of Vietnam.  The Veteran's complaints in August 2010 included increased problems with memory, nightmares, flashbacks, and fleeting ideas of self-harm.  

The Veteran testified at his travel board hearing in March 2011 that he continued to have nightmares and flashbacks of Vietnam and that he was receiving one-on-one therapy and taking medication for his PTSD.  

Treatment reports for March and April 2011 reveal a GAF score of 61.  GAF scores were 69 in May 2011 and 50 in July 2011.  

It was reported on VA evaluation in May 2011 that the Veteran had maintained gainful employment as a carpenter for 37 years and then as a college teacher for 3 years.  He said that he did well as a carpenter because he was able to work alone.  The diagnosis was PTSD, chronic, delayed onset, moderate to severe.  His GAF score was 51.  The examiner noted that the Veteran's PTSD-related symptoms and the impact that PTSD had on his functioning had increased and worsened.  

According to a July 2011 statement from the Veteran's wife, the Veteran's psychiatric condition has gotten progressively worse, with insomnia, alcohol abuse, angry outbursts, social isolation, and flashbacks of Vietnam.

On VA psychiatric evaluation in August 2011, which included review of the record, the Veteran's symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and suicidal ideation.  The examiner concluded that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  He had a markedly diminished social life, involving his wife and a few friends, and he was no longer capable of completing the tasks of his current job as a teacher.  According to the examiner, the Veteran was unable to maintain substantially gainful employment.

The Veteran indicated in VA treatment records for August and September 2011 that he had officially retired from work at the end of August 2011.

A Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); however, as the Court held in Mauerhan, without the examples noted in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating should be assigned.  Id.   

A rating in excess of 50 percent is not warranted prior to April 2, 2010, as the Veteran's PTSD symptomatology was considered moderate, with mild to moderate difficulty in social and occupational functioning, when he was evaluated by VA in April 2009.  Moreover, his GAF scores prior to April 2010 were 55, indicative of moderate symptoms, in April 2008 and April 2009 and 69, indicative of mild symptoms, in January 2010.  Consequently, the evidence prior to April 2010 does not more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

A rating in excess of 70 percent is not warranted at any time during the appeal period for PTSD because the evidence does not show PTSD symptomatology indicative of functional impairment equivalent to that for a 100 percent rating.  In fact, despite the notation in May 2011 that the impact PTSD has had on his functioning has increased and worsened, there has been no demonstration that the above noted manifestations of the service-connected PTSD are productive of functional impairment comparable to the criteria for a 100 percent schedular rating.  Although the Veteran's PTSD symptomatology beginning April 2, 2010 is significant, as evidenced by his 70 percent rating, he is married and was able to work for many years.  He maintains adequate grooming and hygiene, does not have persistent delusions or hallucinations, is not disoriented, and does not have significant memory problems.  Moreover, his GAF scores since April 2010 have ranged from 50 to 69.

The testimony and lay statements on file have been taken into consideration.  The Veteran is competent to report his psychiatric symptoms, and other lay persons (e.g. his wife) are competent to report the symptoms they have observed.  These lay observations are credible, but must be evaluated in light of the rating schedule described above.  The lay statements have been considered; however, evaluations for VA purposes have not shown the severity required for a higher schedular at any time during the rating period, as discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the issue on appeal should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

In this case, the schedular criteria are adequate for rating the disability at issue.  Ratings in excess of those assigned are provided in the rating schedule for 
service-connected PTSD, as noted above, but the medical evidence reflects that the disability does not show the symptomatology warranting a higher rating.  See 38 C.F.R. § 4.1 (2012).  The record does not reflect (or suggest) any symptoms/impairment of the disability not encompassed by the schedular criteria.  There is also no evidence of frequent periods of hospitalization due to this 
service-connected disability.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for PTSD during the appeal period pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

TDIU Claim

As the Veteran was granted TDIU beginning September 1, 2011 by rating decision in December 2011, the Board must now determine whether TDIU is warranted at any time during the rating period on appeal prior to September 1, 2011 (i.e. at any time during the rating period on appeal from February 25, 2008 thru August 31, 2011).

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2011).  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2007); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad v. Brown, 5 Vet. App. 524 (1993); VAOPGCPREC 75-91 (1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b).

Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

The above evidence indicates that the Veteran had been working full-time at substantially gainful employment as a carpenter and then as a teacher thru August 31, 2011, when he stopped working due to service-connected disability.  Because the Veteran was able to work full time prior to September 1, 2011, his service-connected PTSD did not preclude substantially gainful employment prior to September 1, 2011.  Accordingly, the preponderance of the evidence is against the claim for TDIU prior to September 1, 2011, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).









ORDER

An initial evaluation greater than 50 percent prior to April 2, 2010 and greater than 70 percent beginning April 2, 2010 for PTSD is denied.  

Entitlement to TDIU prior to September 1, 2011 is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


